Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION


Claim Objections
Claim 15 is objected to because of the following informality: 
Re claim 15, line 1, “The UE of claim 4” should read - - The UE of claim 14 - - .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ingale et al (US 20190223094, “Ingale”) in view of Hegde et al (US 9338760, “Hegde”).


	Re claims 2, 8 and 12, Ingale discloses the second SI message is newly scheduled in a next period (figure 7a, element 710c) following a current modification period (figure 7a, element 710c) where the notification of SI change is transmitted.
	Re claims 3, 9 and 13, the modified system of Ingale discloses all of the limitations of the base claim, but fails to disclose a value tag of the first SI message configured in the previous period is maintained in the next period. It is well known in the art that SystemInfoValueTagSI for each SI message is used for determining whether the corresponding SI message is changed or not (paragraph [0090] of pending specification). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the system of Ingale so 
	Re claims 4 and 14, Ingale discloses the first SI message contains plurality of SIBs, and at least one of the plurality of SIBs in the first SI message is modified (figure 7a, elements 731-733).
	Re claims 5 and 15, Ingale discloses the modified SIBs in the second SI message includes the at least one of the plurality of SIBs in the first SI message (figure 7a, elements 752-754).
	Re claims 6 and 10, Ingale discloses the indication is broadcasted via at least one of paging message and SIB 1 (figure 7a, element 740, paging message).
	Re claim 7, Ingale discloses transmitting a first SI message (figure 7a, element 700, acquired system information); gathering system information blocks (SIBs) to be modified in the first SI message (figure 7a, element 743); transmitting an indication indicating a second SI message (figure 7a, element 741, SI change indication), and transmitting the second SI message according to the indication (figure 7a, element 750, acquiring MSI), but fails to disclose the second SI message which only contains system information blocks (SIBs) to be modified in the first SI message. However, Hegde discloses transmitting only modified SIB1 in the corresponding modification period (figure 2, column 4, lines 4-8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ingale with Hegde for the benefit of providing efficient usage of radio 
	Reclaim 16, Ingale discloses the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (figure 1, figure 4a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 7 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467